UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 18-1693
                                    _______________

                      UNITED STATES OF AMERICA ex rel.
                     J. WILLIAM BOOKWALTER, III, M.D.;
                   ROBERT J. SCLABASSI, M.D.; ANNA MITINA

                                             v.

               UPMC; UNIVERSITY OF PITTSBURGH PHYSICIANS,
                 d/b/a UPP DEPARTMENT OF NEUROSURGERY

                      J. WILLIAM BOOKWALTER, III, M.D.;
                   ROBERT J. SCLABASSI, M.D.; ANNA MITINA,
                                                     Appellants
                               _______________

                              (W.D. Pa. No. 2:12-cv-00145)
                                  _______________

                          SUR PETITION FOR REHEARING
                                 _______________

Present:   SMITH, Chief Judge, and McKEE, AMBRO, CHAGARES, JORDAN,
           HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO,
           BIBAS, MATEY, PHIPPS, and FUENTES,* Circuit Judges

   The petition for rehearing filed by Appellees in the above-captioned case having been

submitted to the judges who participated in the decision of this Court and to all the other

available circuit judges of the circuit in regular active service, it is hereby ORDERED that

the petition for rehearing is GRANTED IN PART. A majority of the judges who partici-

pated in the decision of the Court having voted for rehearing, the petition for rehearing by



* Judge FUENTES’s vote is limited to panel rehearing only.
the panel is GRANTED. The opinion and judgment filed September 17, 2019, are hereby

VACATED. A subsequent opinion and judgment are herewith issued.

   The majority has made changes to the language that appeared at pages 3–4, 6, 11, 15,

27–30, 32–33, 35–37, and 39–40 of the original opinion. Most of the material that appeared

at pages 18–25 of the original opinion has been deleted. Judge AMBRO’s opinion concur-

ring in the judgment has been withdrawn.

   A majority of the judges of the circuit in regular service not having voted for rehearing,

the petition for rehearing by the Court en banc is DENIED.

                                                         By the Court,

                                                         s/ Stephanos Bibas
                                                         Circuit Judge

Dated: December 20, 2019
NMR/cc:     Patrick K. Cavanaugh, Esq.
            Stephen J. Del Sole, Esq.
            Gregory M. Simpson, Esq.
            Andrew M. Stone, Esq.
            Kirti Datla, Esq.
            Jessica L. Ellsworth, Esq.
            Sarah C. Marberg, Esq.